Citation Nr: 0024054	
Decision Date: 09/11/00    Archive Date: 09/21/00

DOCKET NO.  98-21 399	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an increased rating for residuals of head 
trauma, currently evaluated as 10 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his mother


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran had active military service from March 1980 to 
April 1982.  This matter comes to the Board of Veterans' 
Appeals (Board) from a June 1998 rating decision of the 
Department of Veterans Affairs (VA) Oakland Regional Office 
(RO) which denied a rating in excess of 10 percent for 
residuals of head trauma.  In July 2000, the veteran 
testified at a Board hearing in Washington, D.C.

At his July 2000 hearing, the veteran's representative argued 
that the veteran's substance abuse disorder was secondary to 
his service-connected head injury residuals.  The Board notes 
that a substance abuse disability caused by a service-
connected disability can be service connected under section 
38 C.F.R. § 3.310(a) for purposes of all VA benefits; 
however, VA disability compensation cannot be paid for such 
substance abuse disability.  VA O.G.C. Prec. Op. No. 7-99 
(June 9, 1999), 64 Fed. Reg. 52374 (1999).  Since this matter 
has not yet been adjudicated, and as it is not inextricably 
intertwined with the issue now on appeal, it is referred to 
the RO for initial adjudication.


FINDING OF FACT

Current residuals of the veteran's in-service head injury 
consist of an asymptomatic, nondisfiguring scar and 
subjective complaints, such as headaches and difficulty 
concentrating; dementia due to head trauma has not been 
shown.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
residuals of a head injury have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 1991); 38 C.F.R. §§ 3.321, 4.124a, Codes 
8045 and 9304 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the veteran's claim is well grounded within the 
meaning of 38 U.S.C.A. 5107.  Thus, VA has a duty to assist 
in the development of facts pertinent to the claim.  
Consistent with such duty, the RO obtained pertinent VA and 
private treatment records, and afforded the veteran a fee-
basis neurological examination in April 1998.  The Board 
finds that the evidence of record, including the report of 
that examination, is sufficiently detailed and adequately 
addresses the specific criteria set forth in the Rating 
Schedule.  Cf. Massey v. Brown, 7 Vet. App. 204 (1994).  In 
light of the above, the Board is satisfied that all relevant 
facts have been adequately developed to the extent possible; 
no further assistance to the veteran in developing the facts 
of this claim is required to comply with the duty to assist.  

I.  Factual Background

The veteran's service medical records show that in September 
1981, he sought treatment for headaches, claiming that he had 
been mugged the previous week and had been hit in the head 
with the butt of a gun.  Physical examination showed 
tenderness with slight swelling in the area of the tenth 
cervical vertebra.  The veteran's pupils were equal and 
reactive to light and accommodation; there were no motor or 
sensory deficits.  X-ray studies of skull were also normal.  
The impression was minor concussion reaction.  Subsequent 
service medical records are negative for any pertinent 
complaint, finding or abnormality.  

In April 1985, the veteran filed a claim of service 
connection for residuals of a head injury.  In support of his 
claim, he submitted a March 1985 VA outpatient treatment 
record showing that he had been seen for complaints of a 4-
month history of nervousness, sleep disturbances, and left 
temple pain; he reported a history of an in-service head 
injury.  Physical examination showed no focal defect and the 
veteran's reflexes were symmetrical.  The impression was 
delayed head concussion syndrome and a neurological 
examination was scheduled to rule out a subdural hematoma.  
The following month, a brain image study was performed and 
the results were "essentially normal," although a very 
faint linear increased uptake at the junction of the frontal 
and parietal bones was noted which the examiner indicated 
could be explained on the basis of prior trauma.  

In December 1985, the veteran was afforded a VA psychiatric 
examination to determine if there were any psychiatric 
residuals of the in-service head injury.  After examining the 
veteran, the examiner indicated that he was unable to find 
any evidence of organic brain syndrome of other psychiatric 
illness or disability.  

The veteran was also afforded neurological examination by a 
fee basis examiner in December 1985 to determine the nature 
and extent of any neurologic residuals of the in-service head 
injury.  On examination, the veteran reported numbness in the 
left frontotemporal region of his head, as well as memory 
problems.  He denied difficulty hearing or insomnia.  
Physical examination revealed normal motor and sensory 
functions.  The examiner indicated that he was unable to find 
an organic basis for the veteran's complaints.  

By September 1986 rating decision, the RO granted service 
connection for residuals of a head injury and assigned an 
initial 10 percent rating, pursuant to Diagnostic Code 8045.  

In October 1988, the veteran was hospitalized "as an 
aftermath of his use of alcohol and antidepressant pills."  
During his hospitalization, he was confronted with the need 
to address his polysubstance pattern of living, and he 
participated in an alcohol and drug treatment program.  He 
also had a neurological evaluation after he reported that he 
had sustained a head injury in service; this evaluation 
included an electroencephalogram (EEG) and brain scan, both 
of which were normal.  The diagnoses on hospital discharge 
included alcohol dependence.  By December 1988 rating 
decision, the RO continued the 10 percent rating for the 
residuals of the veteran's head injury.

In February 1998, the veteran filed a claim for increased 
rating for residuals of a head injury, claiming that his 
condition had worsened.  In support of his claim, the RO 
obtained VA clinical records dated from March 1997 to June 
1998.  These records show that during this period, the 
veteran received outpatient treatment and was hospitalized on 
three occasions (in November 1997, February and March 1998) 
for treatment of polysubstance dependence and substance-
induced psychosis.  These records note a longstanding history 
of polysubstance dependence since the veteran's high school 
years, as reported by his mother, but the records are 
negative for any complaint or finding of residuals of an in-
service head injury, other than notations of a scar on the 
front parietal region.

In April 1998, the veteran was afforded a fee-basis 
neurological examination at which he reported a history of 
multiple hospital admissions for paranoid delusions and 
schizophrenia.  With respect to current symptoms, he 
complained of headaches, balance problems, memory 
difficulties, sleeping problems, and personality changes.  
The examiner indicated that neurological examination was 
completely normal, but for the veteran's mental state, which 
was suggestive of schizophrenia.  The impressions were 
posttraumatic headaches in the left frontotemporal region, 
history of schizophrenia with paranoid delusions, and history 
of alcohol intake.  

By June 1998 rating decision, the RO denied the veteran's 
claim for a rating in excess of 10 percent for residuals of a 
head injury, finding that the current residuals of this 
injury consisted of subjective symptoms only, such as 
headaches.

The veteran appealed the RO determination, arguing that he 
was paranoid and unemployable as a result of his service-
connected disability.  Thereafter, the RO obtained additional 
VA clinical records, dated from August 1992 to March 1999.  
These records show additional treatment, both inpatient and 
outpatient, for polysubstance dependence and substance-
induced psychosis.  Again, no residuals referable to the 
veteran's in-service head injury were recorded.  A September 
1995 hospital report revealed an initial impression of 
substance abuse psychosis, rule out psychotic disorder due to 
previous head trauma.  However, the final diagnoses on 
discharge were alcohol dependence, methamphetamine abuse, and 
substance-induced psychotic disorder, rule out schizophrenia.  

Also obtained by the RO were records from the Social Security 
Administration showing that the veteran had been awarded 
disability benefits due to schizophrenia, disorganized type.  

Treatment from a state mental health agency, dated from 
February to September 1998, show that the veteran reported a 
history of a head injury while in the Army and stated that he 
had residual headaches and trouble concentrating.  He also 
reported hearing voices while drinking.  The diagnoses 
included alcohol dependence and alcohol-induced psychotic 
disorder with delusions.  

In July 2000, the veteran and his mother testified at a Board 
hearing in Washington, D.C.  His mother testified that the 
veteran had been a good student, getting A's and B's on his 
report cards through high school.  She stated that after his 
discharge from service, he began getting into trouble with 
drugs.  She attributed his psychiatric difficulties to his 
service, particularly his in-service head injury.  The 
veteran testified regarding his current symptomatology, which 
he indicated included headaches, a numbing pain in his head, 
and paranoia.  He stated that he used alcohol and drugs in an 
attempt to "self medicate."

II.  Law and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (1999).  Any 
reasonable doubt regarding the degree of disability is 
resolved in favor of the veteran.  38 C.F.R. § 4.3 (1999).  

The evaluation of the same disability under various diagnoses 
is to be avoided.  Disability from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluation.  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation, 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided. 38 C.F.R. § 4.14 (1999).  
Nonetheless, VA is required to provide separate evaluations 
for separate manifestations of the same disability which are 
not duplicative or overlapping.  Esteban v. Brown, 6 Vet. 
App. 259 (1994).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2 (1999), the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

Brain disease due to trauma is rated under 38 C.F.R. 
§ 4.124a, Diagnostic Code 8045 (1999).  Under this provision, 
purely subjective complaints such as headache, dizziness, 
insomnia, etc., recognized as symptomatic of brain trauma, 
will be rated as 10 percent disabling and no more under 
Diagnostic Code 9304 (dementia due to head trauma).  This 10 
percent rating will not be combined with any other rating for 
a disability due to brain trauma.  In the absence of a 
diagnosis of multi-infarct dementia associated with brain 
trauma, ratings in excess of 10 percent for brain disease due 
to trauma under Code 9304 are not assignable.  

Diagnostic Code 8045 further provides that purely 
neurological disabilities, such as hemiplegia, epileptiform 
seizures, facial nerve paralysis, etc., following trauma to 
the brain, will be rated under the diagnostic codes 
specifically dealing with such disabilities with citation of 
a hyphenated diagnostic code (e.g., 8045-8207).  

III.  Analysis

The RO has rated the residuals of the veteran's head injury 
as 10 percent disabling under Codes 8045-9304.  As noted 
above, that rating is specified for purely subjective 
complaints attributable to brain trauma.  A rating in excess 
of 10 percent is not assignable under Code 9304 in the 
absence of a diagnosis of multi-infarct dementia.  

In this case, the veteran has reported symptoms such as 
headaches and difficulty concentrating, and states that these 
symptoms are residuals of his in-service head trauma.  The 
medical evidence of record, however, is entirely negative for 
a diagnosis of multi-infarct dementia associated with brain 
trauma.  While the veteran and his mother contend that he has 
psychiatric symptoms, such as paranoia, due to his in-service 
head injury, the totality of the medical evidence of record 
overwhelmingly attributes these symptoms to drug-induced 
psychosis, not any in-service head injury.  The Board finds 
that the medical evidence of record is far more probative 
than the recent self-serving, lay assertions of the veteran 
and his mother.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  

Here, the Board notes that the veteran's representative has 
argued that the disability rating for the veteran's head 
injury residuals should include consideration of his 
addiction to drugs, as he was "self-medicating."  First, 
the Board notes that the medical documentation of record 
shows no evidence whatsoever that the veteran's substance 
abuse disorder (and secondary drug-induced psychosis) bears 
any relationship whatsoever to his service-connected head 
injury.  Thus, such assertion is wholly without competent 
medical substantiation, and the symptomatology from other 
nonservice-connected causes may not be considered in 
establishing the service-connected evaluation.  38 C.F.R. 
§ 4.14.  In any event, the abuse of drugs cannot be 
considered in determining the veteran's entitlement to VA 
disability compensation.  38 U.S.C.A. § 1110; Barela v. West, 
11 Vet. App. 280 (1998); VAOPGCPREC 7-99.  Therefore, the 
veteran's abuse of drugs cannot be considered in evaluating 
the residuals of his head injury.

The Board has also considered rating the veteran's complaints 
of headaches by analogy to migraine headaches under 
Diagnostic Code 8100.  Under these criteria, 10 percent 
rating is assigned for characteristic prostrating attacks 
averaging one in two months over the last several months.  
The next higher evaluation of 30 percent requires 
characteristic prostrating attacks occurring on an average 
once a month over the last several months.  The maximum 
schedular evaluation of 50 percent requires headaches with 
very frequent and completely prostrating and prolonged 
attacks productive of severe economic inadaptability.  
38 C.F.R. § 4.124a, Diagnostic Code 8100 (1999).

However, the evidence of record does not support a rating in 
excess of 10 percent for headaches under Code 8100.  While 
the veteran complains of constant headaches, it is noted that 
there is no indication in the record that he has ever been 
diagnosed with migraine headaches.  Moreover, the applicable 
rating criteria link ratings for migraine headaches to two 
elements:  severity and frequency.  It is not sufficient to 
demonstrate the existence of a particular frequency of 
headaches; the headaches must be of a specific prostrating 
character.  In this case, the Board finds that the intensity 
of the veteran's headaches have not been shown to rise to the 
level of prostrating migraines, such to warrant a rating in 
excess of 10 percent under Code 8100.

In addition to the 10 percent rating for purely subjective 
symptoms, the Board has considered assigning a separate 10 
percent rating for the veteran's scar under the diagnostic 
codes pertaining to the evaluation of scars.  Under 38 C.F.R. 
§ 4.118, Code 7800 (1999), slightly disfiguring scars of the 
head, face, or neck warrant a noncompensable evaluation.  A 
10 percent rating requires that these scars be moderately 
disfiguring.  A 30 percent rating requires evidence of severe 
scarring, productive of a marked and unsightly deformity of 
the eyelids, lips or auricles.  

Diagnostic Codes 7801 and 7802 apply to burn scars.  The 
evidence shows that the veteran's service-connected forehead 
scar is not due to burns.  Thus, these diagnostic codes are 
inapplicable in this case.  

Under 38 C.F.R. § 4.118, Codes 7803 and 7804, a 10 percent 
disability evaluation is warranted for superficial scars 
which are poorly nourished and have repeated ulcerations, or 
which are tender and painful on objective demonstration.  
This is the maximum rating available under these codes.  
Other scars may be rated based on the limitation of the part 
affected.  38 C.F.R. § 4.118, Code 7805 (1999).  

In this case, however, there has been no indication, either 
subjective or objective, that the veteran's scar is 
disfiguring, poorly nourished, repeatedly ulcerated, tender 
and painful on objective demonstration, or results in any 
limitation of function.  Thus, a separate compensable rating 
is not warranted under the criteria pertaining to the 
evaluation of scars.  38 C.F.R. § 4.118, Codes 7800-7805 
(1999).  

The Board has also considered 38 C.F.R. § 3.321 which 
provides that in exceptional cases, when the evaluations 
provided by the rating schedule are found inadequate, an 
extraschedular evaluation commensurate with the average 
earnings capacity impairment due exclusively to the service-
connected disability may be approved provided the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The findings in this case, however, do not 
present such an exceptional or unusual disability picture as 
to render impractical the application of the regular 
schedular standards.  

Here, the record reflects that the veteran has been 
hospitalized repeatedly and is unable to work.  However, the 
cause of his unemployability and repeated hospitalizations is 
clearly his nonservice-connected polysubstance dependence and 
drug-induced psychosis.  There is no indication in the 
medical evidence of record that the residuals of the 
veteran's in-service head injury play any role whatsoever in 
his current inability to work or his repeated 
hospitalizations.  Under such circumstances, the Board finds 
that the provisions of 38 C.F.R. § 3.321 are not for 
application.

In sum, the Board finds that the criteria for an increased 
rating for the residuals of a head injury have not been met.  
The medical evidence of record shows no diagnosis of multi-
infarct dementia associated with the in-service head injury.  
Moreover, repeated medical examinations have shown no 
neurological or psychiatric symptoms which can be attributed 
to the in-service head injury.  Thus, as the veteran's 
disability is manifested purely by subjective complaints, 
without a diagnosis of multi-infarct dementia caused by the 
in-service head trauma, a rating in excess of 10 percent may 
not be granted.  According to the rating criteria, his 
residuals of a head injury warrants no greater than his 
current 10 percent rating.  38 U.S.C.A. § 1155, 5107; 38 
C.F.R. § 4.124a, Diagnostic Code 8045 (1999).


ORDER

A rating in excess of 10 percent for residuals of head trauma 
is denied.



		
	J.F. GOUGH
	Member, Board of Veterans' Appeals


 

